UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                             No. 96-6662



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

RONALD JOURDAN EVANS, a/k/a Freak, a/k/a Man-
Man,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Norfolk. Robert E. Payne, District Judge.
(CR-92-163-N)


Submitted:   July 23, 1996                 Decided:   August 6, 1996


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Ronald Jourdan Evans, Appellant Pro Se. Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals from the district court's order denying his

motion for reduction of sentence. Upon reviewing the record for

abuse of discretion we find that there was no abuse of discretion.

Accordingly, we affirm on the reasoning of the district court.

United States v. Evans, No. CR-92-163-N (E.D. Va. Mar. 22, 1996).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         AFFIRMED




                                2